In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2081 
GERALD CHARLESTON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BOARD OF TRUSTEES OF THE UNIVERSITY  
OF ILLINOIS AT CHICAGO, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:12‐cv‐09463 — Suzanne B. Conlon, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 6, 2013 — DECIDED DECEMBER 20, 2013 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and TINDER, Circuit 
Judges. 
     FLAUM,  Circuit  Judge.  Gerald  Charleston,  a  former  medi‐
cal student, brought this § 1983 action after the University of 
Illinois College of Medicine dismissed him for unprofession‐
al  conduct.  Charleston  advances  procedural  due  process, 
substantive due process, and equal protection claims against 
the university, its administrators, and his clinical instructors. 
2                                                        No. 13‐2081 

The  district  court  dismissed  his  constitutional  claims  at  the 
Rule  12(b)(6)  stage.  It  found  that  Charleston  did  not  plead 
sufficient facts to establish that he had a protected property 
interest in his continued education at the medical school, nor 
to demonstrate that the university singled out Charleston for 
unfavorable treatment. We affirm.  
                           I. Background 
    We  assume  the  following  facts,  taken  from  Charleston’s 
complaint, to be true. In fall 2010, Charleston was beginning 
his fourth year at the University of Illinois College of Medi‐
cine at Chicago. He had finished his Obstetrics and Gynecol‐
ogy  clinical  rotation  the  previous  June.  But  in  September, 
two of Charleston’s preceptors, Dr. Ralph Kehl and Dr. Nan‐
cy Wozniak,  submitted a complaint to  the  College of  Medi‐
cine  asking  that  Charleston  be  required  to  repeat  the  rota‐
tion. Kehl and Wozniak’s complaint alleged that Charleston 
had committed errors in his written work (including plagia‐
rism  in  his  patient  histories  and  other  reports),  that  he  did 
not complete his quizzes until one week after the rotation’s 
conclusion, that his case log did not have the required physi‐
cian  signatures,  that  he  spent  four  weeks  of  the  rotation 
without  a  preceptor,  and  that  he  did  not  perform  well 
enough  to  pass.  Kehl  and  Wozniak’s  complaint  was  for‐
warded  to  the  College  of  Medicine  at  Urbana‐Champaign 
Student Progress and Promotions Committee (which we will 
call “the Student Progress Committee”), which held a meet‐
ing in October to discuss it. Charleston was not permitted to 
attend  the  Student  Progress  Committee  meeting.  He  was, 
however, permitted to submit a letter regarding the precep‐
tors’ allegations. Upon review of the complaint and Charles‐
ton’s  letter,  the  Student  Progress  Committee  recommended 
No. 13‐2081                                                           3 

that  Charleston  be  assigned  a  mentor  to  ensure  that  he  did 
not make similar mistakes in his future clinical rotations. At 
that point, Charleston states, the matter was resolved.  
    However, without notice to Charleston, Kehl and Wozni‐
ak’s  complaint  and  Charleston’s  letter  were  forwarded  to 
another  decision‐making  body,  the  College  of  Medicine  at 
Urbana‐Champaign  Executive  Committee  (we’ll  call  it  “the 
Executive Committee”). Accompanying the complaint was a 
new  letter  from  James  Hall,  the  Associate  Dean  for  Student 
Affairs for the College of Medicine. Hall alleged that back in 
2008, Charleston had acted “unprofessionally” while serving 
as a teaching assistant in the School of Molecular and Cellu‐
lar Biology. Charleston never had an opportunity to address 
Hall’s allegation. He maintains that it was false. On October 
27,  the  Executive  Committee  disregarded  the  Student  Pro‐
gress  Committee’s  earlier  recommendation  and  instead  de‐
cided  that  Charleston  should  be  dismissed  from  medical 
school entirely. Charleston appealed the Executive Commit‐
tee’s decision (it is not clear to whom), but the dismissal was 
upheld. He then appealed to the College Committee on Stu‐
dent Promotions, which also voted to dismiss him. Charles‐
ton appealed once more (again, not clear to whom), but to no 
avail. Charleston’s dismissal was made final in January 2011.  
    Charleston  filed  a  §  1983  action  in  federal  district  court 
against  the  Board  of  Trustees  of  the  University  of  Illinois, 
University  of  Illinois  at  Chicago  Chancellor  Paula  Allen‐
Meares,  Associate  Dean  Hall,  Dr.  Kehl,  Dr.  Wozniak,  and 
other  unknown  defendants.  He  claimed  that  his  dismissal 
violated  his  Fourteenth  Amendment  due  process  and  equal 
protection  rights.  He  also  brought  state‐law  breach  of  con‐
tract  and  intentional  infliction  of  emotional  distress  claims. 
4                                                                 No. 13‐2081 

Charleston  asked  for  money  damages  and  an  injunction  re‐
quiring the defendants “to cease all unlawful and unconsti‐
tutional acts that they currently engage in.”  
    The  defendants  moved  to  dismiss  for  failure  to  state  a 
claim.  Charleston  opposed  the  motion,  and  asked  in  the  al‐
ternative for leave to amend his complaint. The district court 
granted the motion and dismissed all of Charleston’s federal 
claims  with  prejudice;1  the  court  declined  to  exercise  sup‐
plemental  jurisdiction  over  the  state‐law  claims.  It  did  not 
address  Charleston’s  request  to  amend  his  complaint. 
Charleston appeals. 
                                        II. Discussion 
    We review  the  district court’s Rule 12(b)(6) dismissal de 
novo.  To  state  a  claim  for  relief,  a  complaint  must  provide 
more than “abstract recitations of the elements of a cause of 
action  or  conclusory  legal  statements.”  Brooks  v.  Ross,  578 
F.3d 574, 581 (7th Cir. 2009). Instead, a plausible claim must 
include  “factual  content”  sufficient  to  allow  the  court  “to 
draw the reasonable inference that the defendant is liable for 
the  misconduct  alleged.”  Ashcroft  v.  Iqbal,  556  U.S.  662,  678 
(2009).  We  can  draw  no  such  inferences  from  the  facts  in‐
cluded in Charleston’s complaint.  
                                                 
1 The  district  court  ruled  that  Charleston’s  federal  claims  for  money 
damages  against  the  board  and  the  university  officials  in  their  official 
capacities were barred by state sovereign immunity. It also found, as an 
alternate  ground  for  its  decision  on  his  substantive  due  process  claim, 
that  qualified  immunity  barred  Charleston’s  suit  on  that  claim  against 
the university officials in their individual capacities. (Charleston had not 
asked for an injunction as a remedy for that particular claim.) As we ul‐
timately dismiss each of Charleston’s claims on the pleadings, we do not 
reach the district court’s immunity determinations. 
No. 13‐2081                                                                       5 

A. Due process claims 
     First,  Charleston  alleges  a  procedural  due  process  claim 
based on the process by which the medical school dismissed 
him.  There  are  two  steps  to  any  procedural  due  process 
analysis. First, the court must identify the protected property 
or  liberty  interest  at  stake.  Second,  it  must  determine  what 
process is due under the circumstances. Omosegbon v. Wells, 
335 F.3d 668, 674 (7th Cir. 2003). The district court found that 
Charleston’s claim failed at the first step. We agree.  
    Charleston insists that he has a protected property inter‐
est  in  his  continued  education  at  the  University  of  Illinois 
College  of  Medicine.  However,  our  circuit  has  rejected  the 
proposition  that  an  individual  has  a  stand‐alone  property 
interest  in  an  education  at  a  state  university,  including  a 
graduate education. See Bissessur v. Ind. Univ. Bd. of Trs., 581 
F.3d  599,  601  (7th  Cir.  2009);  Williams  v.  Wendler,  530  F.3d 
584, 589 (7th Cir. 2008).2 It cannot be the case, we have rea‐
soned, “that any student who is suspended from college has 
suffered  a  deprivation  of  constitutional  property,”  in  part 
                                                 
2  Charleston  argues  that  the  Supreme  Court’s  decision  in  Goss  v.  Lopez, 

419 U.S. 565 (1975), recognized a student’s protected interest in his or her 
public  education.  But  he misreads Goss.  The  Supreme  Court  found  that 
the Ohio high school students in that case “plainly had legitimate claims 
of entitlement to a public education” only because an Ohio state statute 
promised  its  young  residents  that  education.  Id.  at  573  (citing  the  Ohio 
code, which required local authorities to provide a free education to all 
residents  between  five  and  twenty‐one).  “Having  chosen  to  extend  the 
right  to  an  education  to  [high  school  students]  generally,”  Ohio  could 
not  then  deprive  students  of  that  right  without  due  process.  Id.  at  574. 
Here,  Charleston’s  complaint  does  not  point  to  an  Illinois  statute  that 
promises him an education at a state medical school. Thus, Goss is inap‐
posite.  
6                                                           No. 13‐2081 

because  this  “would  imply  that  a  student  who  flunked  out 
would  have  a  right  to  a  trial‐type  hearing  on  whether  his 
tests  and  papers  were  graded  correctly  and  a  student  who 
was not admitted would have a right to a hearing on why he 
was not admitted.” Williams, 530 F.3d at 589. But see Gorman 
v.  Univ.  of  R.I.,  837  F.2d  7,  12  (1st  Cir.  1988)  (recognizing  a 
general  “interest  in  pursuing  an  education,”  including  a 
university  education);  Flaim  v.  Med.  Coll.  of  Ohio,  418  F.3d 
629,  633  (6th  Cir.  2005)  (affirming  that  the  Due  Process 
Clause is “implicated” by university disciplinary decisions). 
    Instead  of  accepting  a  stand‐alone  interest,  we  ask 
whether the student has shown that he has a legally protected 
entitlement to  his continued education at  the  university. Bis‐
sessur,  581  F.3d  at  601–02;  Williams,  530  F.3d  at  589–90. 
Charleston  could  establish  that  he  has  this  legitimate  enti‐
tlement  by  pleading  the  existence  of  an  express  or  implied 
contract  with  the  medical  school.  See  Bissessur,  581  F.3d  at 
601.  For  instance,  Charleston  could  point  to  an  agreement 
between himself and the school that he would be dismissed 
only for good cause. Id. But as we held in Bissessur, it is not 
enough  for  a  student  to  merely  state  that  such  an  implied 
contract  existed.  Id.  at  603.  Instead,  the  student’s  complaint 
must  be  specific  about  the  source  of  this  implied  contract, 
the  exact  promises  the  university  made  to  the  student,  and 
the promises the student made in return. See id. at 603–04. 
    Charleston  maintains  that  he  met  this  standard.  Having 
reviewed  his  complaint  closely,  we  disagree.  All  that  his 
complaint alleges is that Charleston’s dismissal was in viola‐
tion  of  the  university’s  “Student  Disciplinary  Policy”  and 
“University Statutes.” Charleston does not describe the spe‐
cific  promises  that  the  university  made  to  him  through  its 
No. 13‐2081                                                              7 

disciplinary  policy,  nor  does  he  identify  these  “University 
Statutes” and their contents. 
     Rather,  Charleston  seems  to  be  claiming  that  the  school 
promised him the procedures set out in the university’s disci‐
plinary  policy.  See  Complaint,  ¶  33  (“Defendant  failed  to 
comply with its own policies and due process protections set 
forth  in  its  Student  Disciplinary  Policy  by  forwarding  a 
complaint  of  academic  dishonesty,  i.e.,  plagiarism  to  the 
[Student  Progress  Committee]  without  intermediate  review 
of  a  Student  Discipline  Subcommittee.”);  Complaint,  ¶  34 
(“Defendant failed to comply with its own policies and due 
process protections set forth in its Student Disciplinary Poli‐
cy  by  failing  to  allow  Plaintiff  a  hearing,  to  be  present  and 
defend himself from the allegations against him, to confront 
the witnesses against him or to address any of the evidence 
presented against him.”). We have rejected similar claims of 
an “interest in contractually‐guaranteed  university process” 
many times, see, e.g., Park v. Indiana University School of Den‐
tistry,  692  F.3d  828,  832  (7th  Cir.  2012),  but  we  will  be  clear 
once more: a plaintiff does not have a federal constitutional 
right to state‐mandated process. See Olim v. Wakinekona, 461 
U.S.  238,  250–51  (1983)  (“Process  is  not  an  end  in  it‐
self. … The State may choose to require procedures … but in 
making that choice the State does not create an independent 
substantive  right.”);  Osteen  v.  Henley,  13  F.3d  221,  225  (7th 
Cir. 1993) (“As we tirelessly but unavailingly remind counsel 
in  this  court,  a  violation  of  state  law  (for  purposes  of  this 
case the student judicial code may be treated as a state law) 
is not a denial of due process, even if the state law confers a 
procedural right.”). Like other student‐plaintiffs before him, 
all  that  Charleston  alleges  is  that  the  medical  school  con‐
ferred  on  him  certain  procedural  rights.  It  may  have  been 
8                                                      No. 13‐2081 

unfair for the university not to follow its own procedures in 
Charleston’s case, but it was not unconstitutional.  
    That  does  not  conclude  the  matter,  though.  In  his  reply 
brief, Charleston introduces a new account of where his im‐
plied contract with the university came from: the decision by 
the first committee that reviewed the complaints against him 
that  Charleston  remain  in  the  medical  school  and  only  re‐
ceive  a  mentor.  His  new  theory  is  that  when  the  Student 
Progress  Committee  issued  this  sanction,  and  Charleston 
“accepted”  it,  an  agreement  formed  between  the  medical 
school  and  Charleston  that  he  would  not  be  dismissed. 
When  the  medical  school  nonetheless  moved  forward  with 
the preceptors’ complaints and the new allegation from As‐
sociate  Dean  Hall,  Charleston  says,  the  university 
“breached” their “original agreement.” Needless to say, this 
theory  of  his  implied  contract  does  not  come  across  on  the 
face of his complaint; nor did he advance it below. But waiv‐
er aside, the complaint’s allegations (and Charleston’s brief‐
ing  on  appeal)  repeatedly  describe  the  Student  Progress 
Committee’s  decision  as  a  “recommendation”  only.  A  rec‐
ommendation can hardly be the basis for a binding contract 
between parties.  
   We  therefore  find  that  Charleston  failed  to  identify  a 
property interest at stake. As such, there is no need for us to 
proceed  to  the  second  step  of  the  procedural  due  process 
analysis. 
   For similar reasons, we may dispose of Charleston’s sub‐
stantive due process claim. “Unless a governmental practice 
encroaches on a fundamental right, substantive due process 
requires only that the practice be rationally related to a legit‐
imate government interest, or alternatively phrased, that the 
No. 13‐2081                                                               9 

practice be neither arbitrary nor irrational.” Lee v. City of Chi., 
330 F.3d 456, 467 (7th Cir. 2003). But this rational‐basis anal‐
ysis presupposes that the individual has a property interest 
that  the  state  can  deprive  him  of.  See  Bissessur,  581  F.3d  at 
603 (dismissing the student’s procedural and substantive due 
process claims when the student failed to plead the existence 
of an implied contract, as the student’s “constitutional claims 
are  derivative  of  the  rights  he  alleges  were  promised  to 
him”). 
    Nor has Charleston pled a substantive due process claim 
based  on  a  fundamental  right.  See  Washington  v.  Glucksberg, 
521 U.S. 702, 720 (1997) (holding that the Due Process Clause 
“provides  heightened  protection  against  government  inter‐
ference  with  certain  fundamental  rights  and  liberty  inter‐
ests”). Charleston claims that he has a fundamental right to 
“all  benefits  and  privileges  of  a  public  higher  education.”3 
He  has  no  such  thing.  For  one,  the  Supreme  Court  has  dis‐
claimed the existence of a fundamental right to an education 
generally, see San Antonio Independent School District v. Rodri‐
guez,  411  U.S.  1,  35–37  (1973);  and  accordingly,  our  circuit 
has  disclaimed  the  existence  of  a  fundamental  right  to  a 
graduate  education  specifically,  see  Galdikas  v.  Fagan,  342 
F.3d 684, 688–89 (7th Cir. 2003), abrogated on other grounds by 
Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004). Charleston offers 
no reason  to  reconsider  either our interpretation of San An‐
tonio or our own precedent. Nor can he claim a fundamental 
right to  pursue the profession of his choosing.  See Park,  692 
F.3d at 832 (no right to follow a particular career). Thus, we 
                                                 
3 Actually, the substantive due process portion of Charleston’s complaint 

states only that he has a “clearly established” right to this education, but 
his brief on appeal indicates that he meant “fundamental.” 
10                                                          No. 13‐2081 

affirm the dismissal of Charleston’s substantive due process 
claim as well.  
B. Equal protection “class of one” claim 
    We come now to Charleston’s third constitutional claim: 
the  university’s  violation  of  his  rights  under  the  Equal  Pro‐
tection Clause. Charleston does not assert that the university 
dismissed  him  based  on  his  membership  in  a  protected 
group;  instead,  he  advances  an  equal  protection  “class  of 
one”  claim.  His  complaint  alleges  that  “the  actions  of  De‐
fendants  were  the  result  of  personal  animus  against  the 
Plaintiff,  and  said  actions  and  denials  were  taken  without 
any rational basis.” 
     Our  circuit  has  not  settled  on  a  standard  for  “class  of 
one” claims—that is, claims that a state official denied an in‐
dividual the equal protection of the laws simply by singling 
the  individual  out  for  special  treatment.  See  Del  Marcelle  v. 
Brown Cnty. Corp., 680 F.3d 887 (7th Cir. 2012) (en banc). We 
need not return to that debate in this case, however, because 
Charleston cannot satisfy the even least demanding standard 
that could apply. See Park, 692 F.3d at 833 (applying the two 
standards  derived from the lead and dissenting opinions in 
Del  Marcelle).  The  Del  Marcelle  dissenters  would  require  a 
showing that the “plaintiff was the victim of intentional dis‐
crimination  …  at  the  hands  of  a  state  actor,”  and  that  “the 
state  actor  lacked  a  rational  basis  for  so  singling  out  the 
plaintiff.” Del Marcelle, 680 F.3d at 913 (Wood, J., dissenting); 
see  also  Vill.  of  Willowbrook  v.  Olech,  528  U.S.  562,  564  (2000) 
No. 13‐2081                                                                        11 

(per curiam).4 Charleston has not properly pled either of these 
elements.  
    One  way  to  allege  intentional  discrimination  is  to  show 
that the state treated similarly situated individuals more fa‐
vorably. Park, 692 F.3d at 833; see also Olech, 528 U.S. at 564. 
That  seemed to  be  Charleston’s chosen method  (we  use the 
past tense because this too will change, see below). His com‐
plaint  alleges  that  he  was  “retaliated  against,  harassed,  dis‐
ciplined against, intimidated, and dismissed from the medi‐
cal  school,  all  …  differently  than  those  similarly  situated 
medical  students  subjected  to  the  [Student  Progress  Com‐
mittee]  review  process.”  But  saying  the  magic  words  is  not 
enough:  Charleston  must  offer  “further  factual  enhance‐
ment.” Iqbal, 556 U.S. at 678. And his complaint tells us noth‐
ing about these “similarly situated medical students.”  
    On appeal, Charleston offers a “Dr. Li” who he claims al‐
so  failed  to  turn  in  the  required  quizzes  for  their  OB/GYN 

                                                 
4  We  call  the  Del  Marcelle  dissenting  opinion’s  standard  the  least  de‐

manding because it does not require the plaintiff to plead facts establish‐
ing  the  state  actor’s  illegitimate  motive  or  subjective  ill  will  toward  the 
plaintiff.  Compare  Del  Marcelle,  680  F.3d  at  889  (Posner,  J.,  lead  opinion) 
(requiring the plaintiff to show that “he was the victim of discrimination 
intentionally  visited  on  him  by  state  actors  who  knew  or  should  have 
known  that  they  had  no  justification,  based  on  their  public  duties,  for 
singling him out for unfavorable treatment” (emphasis omitted)); Hilton 
v. City of Wheeling, 209 F.3d 1005, 1008 (7th Cir. 2000). If Charleston were 
required  to  plead  an  illegitimate  motive,  however,  he  has  not  done  so. 
His  complaint  contains  only  a  naked  assertion  that  the  university  offi‐
cials’  actions  “were  the  result  of  personal  animus”  toward  him—he  of‐
fers nothing, other than the mere fact of Hall’s writing the letter and the 
university’s  reacting  to  it,  to  establish  that  the  officials  harbored  some 
personal hostility toward him.  
12                                                       No. 13‐2081 

rotation  on  time,  but  who  nonetheless  escaped  sanction.  Of 
course, Charleston needed to mention this Dr. Li in his actu‐
al complaint. But it would not have made a difference if he 
had, because the accusations against Charleston did not sole‐
ly concern his quizzes. Charleston was also accused of com‐
mitting plagiarism in his patient paperwork, failing to obtain 
physician signatures for his case log, spending four weeks of 
the  rotation  without  a  preceptor,  and  not  performing  well 
enough in the rotation to pass. Moreover, he was accused of 
acting unprofessionally as a teaching assistant. See Park, 692 
F.3d at 833 (finding “no reason to suppose” that other dental 
students were “comparable” to the plaintiff where the plain‐
tiff  was  accused  of  significantly  more  academic  and  profes‐
sional misconduct). As was the case in Park, the difference in 
Charleston’s  and Dr.  Li’s alleged culpability defeats  a plau‐
sible  inference  that  the  school  intentionally  discriminated 
against  the  former.  It  also  defeats  an  inference  that  the 
school’s  disparate  treatment  of  the  two  students  was  irra‐
tional.  
    Once  again,  however,  Charleston  has  proposed  a  new 
theory  of  the  defendants’  liability  in  his  reply  brief.  Aban‐
doning Dr. Li and the “similarly situated students” angle, he 
now  maintains  that  he  can  plead  his  class‐of‐one  claim  by 
alleging  that,  because  the  Student  Progress  Committee  had 
already  addressed  Dr.  Kehl  and  Dr.  Wozniak’s  complaint 
about Charleston’s performance during the rotation, the Ex‐
ecutive  Committee’s  subsequent  dismissal  of  Charleston 
lacked a rational basis. Charleston has waived this argument 
by  failing  to  embrace  it  in  his  opposition  to  the  motion  to 
dismiss or in his initial brief. But even if we overlooked this, 
his  new  theory  still  does  not  state  a  viable  equal  protection 
claim. Assuming that the Student Progress Committee’s de‐
No. 13‐2081                                                        13 

cision  conclusively  settled  the  university’s  response  to  the 
preceptors’  allegations—and  again,  Charleston’s  consistent 
use  of  the  term  “recommendation”  to  describe  the  commit‐
tee’s  decision  suggests  that  we  should  assume  no  such 
thing—we  still  have  Associate  Dean  Hall’s  allegation  that 
Charleston  acted  unprofessionally  as  a  teaching  assistant. 
The  fact  that  the  disciplinary  committees  responded  more 
harshly  upon  receiving  this  new  complaint  does  not  show 
that the administrators reacted irrationally. True, Charleston 
maintains  that  Hall’s  allegation  was  false  (an  assertion  that 
we must credit at this stage), but he does not plead that the 
administrators  knew  that  it  was  false  and  nonetheless  dis‐
missed him on that basis. Charleston’s allegations amount to 
a  claim  that  the  university  had  poor  reasons  for  dismissing 
him—but  poor  is  not  the  same  as  irrational.  Rather,  “[i]t  is 
entirely rational … to permit state actors to make individual‐
ized decisions when the very nature of their job is to take a 
wide  variety  of  considerations  into  account.”  Del  Marcelle, 
680 F.3d at 913 (Wood, J., dissenting). 
    Thus, we affirm the dismissal of Charleston’s equal pro‐
tection claim.  
C. Denial of leave to amend the complaint 
   Finally,  Charleston  argues  that  the  district  court  should 
have granted him leave to amend his complaint. Charleston 
requested  leave  to  amend  in  his  opposition  to  the  defend‐
ants’  12(b)(6)  motion;  the  district  court  did  not  address  his 
request in its order.  
   Federal Rule of Civil Procedure 15 provides that leave to 
amend should be “freely” given “when justice so requires.” 
Fed. R. Civ. P. 15(a)(2). However, “district courts have broad 
14                                                     No. 13‐2081 

discretion to deny  leave to amend”  where  “the amendment 
would  be  futile.”  Arreola  v.  Godinez, 546  F.3d  788,  796  (7th 
Cir. 2008). We will only reverse a denial if the court abused 
this discretion. Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 
2011).  
    Preferably,  the  district  court  would  have  addressed  its 
reasons  for  not  granting  leave  to  amend  on  the  record.  Re‐
gardless,  in  making  his  request,  Charleston  offered  no  sug‐
gestions at all about how he would cure the complaint’s de‐
ficiencies.  Under  these  circumstances,  the  district  court  did 
not  abuse  its  discretion  in  denying  Charleston  a  second 
chance. See Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 
F.3d 930,  943–44 (7th Cir. 2012) (finding no abuse of discre‐
tion where the plaintiff “did not offer any meaningful indi‐
cation  of  how  it  would  plead  differently”  in  its  motion  to 
amend).  
     If  there  were  any  doubt  on  this  score,  Charleston  has 
eliminated it on appeal. In explaining (in his reply brief) how 
he would amend his allegations if given the chance, Charles‐
ton  has  offered  that  he  would  plead  the  complaint  “more 
succinctly” to show that he was dismissed on the basis of the 
letter  from  Associate  Dean  Hall,  that  Hall’s  allegation  was 
both  vague and false,  that Charleston  never  had the oppor‐
tunity  to  address  the  letter’s  allegations  or  confront  Hall, 
that Charleston had already been sanctioned by the Student 
Progress  Committee,  that  Charleston’s  acceptance  of  those 
sanctions  had  concluded  the  matter,  and  that  Charleston’s 
dismissal  had  no  rational  basis.  Virtually  all  of  that  infor‐
mation was already in his complaint, however. And none of 
it  sustains  his  constitutional  claims.  If  Charleston  only  pro‐
No. 13‐2081                                                15 

poses to rehash his original allegations, we find no abuse of 
discretion by the district court.  
                      III. Conclusion 
   We AFFIRM the judgment of the district court.